By the Court.
The County Courts hold concurrent jurisdiction with the Justices of the Peace, of all suits where the demand is above seven dollars, and where it does not exceed thirty-three dollars in unliquidated, and fifty-three dollars in liquidated demands.
Plea to the jurisdiction overruled.
*9On the 5th November, 1801, the General Assemr bly passed the following act:
"An act in addition to an act entitled, An act constituting the Supreme Court of Judicature and County Courts, defining their powers, and regulating judicial proceedings.
“ Whereas it it is considered by some of the County Courts in this State, that they have concurrent jurisdiction with Justices of the Peace in civil actions, Therefore, it is hereby enacted by the General Assembly of the State of Vermont, that the several County Courts shall not hear, determine, or adjudge on any action or suit which is originally made cognisable before a Justice of the Peace, unless such action or suit shall be entered in such Court by appeal ; any law, usage, or custom to the contrary notwithstanding.”